Citation Nr: 0107926	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1974. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in November 
1998, the veteran indicated that he was receiving Social 
Security benefits.  Although it is not clear from a review of 
the record that the veteran is in fact in receipt of 
disability benefits, the Board is of the opinion that copies 
of all supporting clinical documents as well as any 
determination of eligibility for disability benefits would 
assist in the adjudication of the current claim.  The Court 
has held that although a determination of Social Security 
Administration (SSA) is not controlling for VA 
determinations, it is pertinent to the present claim.  
Collier v. Derwinski, 1 Vet.App. 413, 417 (1991).  In that 
this evidence is relevant to a determination as to the 
severity of the appellant's disability, the Board is of the 
opinion that any additional medical records and documents 
pertaining to a SSA determination should be obtained and 
associated with the claims folder.

The veteran also stated that he is in receipt of VA 
vocational training.  See VA Form 21-8940 received in 
November 1998.  The veteran's vocational rehabilitation file 
has not been associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected low back disability and/or 
iliac bone donor site residuals, since 
July 1999, the date of the most recent VA 
examination.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should contact the Social 
Security Administration and ascertain if 
the veteran is in fact in receipt of 
Social Security Administration disability 
benefits, and if so, should obtain all 
the medical records pertinent to such a 
claim and award, together with the SSA 
decision.  

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, if 
available, and ensure that it is 
forwarded to the Board for appellate 
review along with the veteran's claims 
folder.

4.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
orthopedist and neurologist to determine 
the current severity of his service-
connected low back disability and iliac 
bone donor site residuals.  The claims 
folder and a separate copy of this remand 
must be made available to each examiner 
for review in conjunction with the 
examinations.  All indicated tests, 
studies and X-rays should be performed, 
and all objective findings should be set 
forth, including complete range of motion 
measurements.  The orthopedist should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the low back.  The 
orthopedist should also comment on the 
social and industrial impairment caused 
solely by the veteran's service-connected 
low back disability.  The neurologist 
should indicate whether there is evidence 
of persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, with little intermittent relief.  A 
complete rationale for all opinions 
expressed should be provided.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO should discuss all applicable 
diagnostic codes, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




